DETAILED ACTION
Claim Status
Applicant's submission under AFCP request, filed on 08/12/2022 has been entered. Claims 1, 4-10, 12-16 and 19-20 are pending in the application.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Brad Han on 08/24/2022. The Examiner’s amendment is based on the claim amendment submitted under AFCP request on 08/12/2022.
The nonstatutory double patenting rejection over US Patent No. 11080107 is withdrawn in view of the examiner’s amendment.

The application has been amended as follows:
Please amend Claim 1 to recite the following:
“An event notification method, comprising:
receiving an event subscription request from a subscriber, the event subscription request comprising multiple notified parties;
dividing the multiple notified parties into multiple groups, wherein each group of the multiple groups comprising one or more notified parties; and
determining whether an event notification rule is satisfied, wherein the event notification rule is used to determine whether to send an event notification, and in a case where the event notification rule is satisfied, sending the event notification to notified parties in at least one group of the multiple groups, wherein
sending the event notification to notified parties in at least one group of the multiple groups further comprises:
after the event notification is sent, determining whether a re-notification criterion is satisfied, and in a case where the re-notification criterion is satisfied, sending the event notification to notified parties in at least one group of the multiple groups, wherein the multiple groups are obtained by grouping the multiple notified parties included in the event subscription request,
wherein a group to which the event notification is sent in the case where the event notification rule is satisfied is denoted as an initial-notification group, and a group to which the event notification is sent in the case where the re-notification criterion is satisfied is denoted as a re-notification group, and the initial-notification group is different from the re-notification group,
wherein the method further comprises:
checking a send notification interval and a check event notification interval to determine which one is larger; and determining whether the re-notification criterion is satisfied according to the checking, wherein
in case where the send notification interval is greater than the check event notification interval, and determining whether a re-notification criterion is satisfied comprises: determining, at a time point determined by the check event notification interval, whether the event notification rule is satisfied, and in the case where the event notification rule is satisfied, waiting for the event notification to be sent, determining, at a time point determined by the send notification interval, that the re-notification criterion is satisfied, and sending the event notification to notified parties in at least one group of the multiple groups; and 
in case where the send notification interval is smaller than the check event notification interval, and determining whether a re-notification criterion is satisfied comprises: determining, at a time point determined by the send notification interval, that a re-notification criterion is satisfied, and the method further comprises: determining, at a time point determined by the check event notification interval, whether the event notification rule is satisfied, and in the case where the event notification rule is satisfied, waiting for the event notification to be sent, and sending, at a time point determined by the send notification interval, the event notification to notified parties in at least one group of the multiple groups.”

Please Cancel Claim 7.

Please Cancel Claim 8.

Please amend Claim 16 to recite the following:
“A server device, comprising a transceiver and a processor, wherein 
the transceiver is configured to receive an event subscription request from a subscriber, and the event subscription request comprises multiple notified parties; 
the processor is configured to divide the multiple notified parties into multiple groups, and each group of the multiple groups comprises one or more notified parties; and 
determine whether an event notification rule is satisfied, wherein the event notification rule is used to determine whether to send an event notification, and in a case where the event notification rule is satisfied, instruct the transceiver to send the event notification to notified parties in at least one group of the multiple groups, wherein 
after the event notification is sent, the processor is further configured to determine whether a re-notification criterion is satisfied; and in a case where the re-notification criterion is satisfied, instruct the transceiver to send the event notification to notified parties in at least one group of the multiple groups, wherein the multiple groups are obtained by grouping the multiple notified parties included in the event subscription request, -5-U.S. Application No: 17/296,710Attorney Docket: 1734-729 Response to Office Action dated June 13, 2022
wherein a group to which the event notification is sent in the case where the event notification rule is satisfied is denoted as an initial-notification group, and a group to which the event notification is sent in the case where the re-notification criterion is satisfied is denoted as a re-notification group, and the initial-notification group is different from the re-notification group,
wherein the processor is further configured to check a send notification interval and a check event notification interval to determine which one is larger, and determine whether the re- notification criterion is satisfied according to the checking, wherein
in case where the send notification interval is greater than the check event notification interval, and determining whether a re-notification criterion is satisfied comprises: determining, at a time point determined by the check event notification interval, whether the event notification rule is satisfied, and in the case where the event notification rule is satisfied, waiting for the event notification to be sent, determining, at a time point determined by the send notification interval, that the re-notification criterion is satisfied, and sending the event notification to notified parties in at least one group of the multiple groups; and 
in case where the send notification interval is smaller than the check event notification interval, and determining whether a re-notification criterion is satisfied comprises: determining, at a time point determined by the send notification interval, that a re-notification criterion is satisfied, and the method further comprises: determining, at a time point determined by the check event notification interval, whether the event notification rule is satisfied, and in the case where the event notification rule is satisfied, waiting for the event notification to be sent, and sending, at a time point determined by the send notification interval, the event notification to notified parties in at least one group of the multiple groups.”

Allowable Subject Matter
Claims 1, 4-6, 9-10, 12-16 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art in the field, such as Wang (US 20180167785 A1) teaches the subscriber can issue subscription request to ask for notification to be sent to multiple notification receivers.
Ellis (US 20100169344 A1) teaches groups of recipients are formed dynamically during the process of selecting and sending a notification, and disseminating a mass of outgoing notification to a selected group or groups, of recipients.
Leukert-Knapp (US 20040098459 A1) teaches an alert server to notify an initial target group of users, the escalates further notification to a supervisor user in the event that during a predetermined time period no user of the initial target group has confirmed reception.
Ly (US 20150067154 A1) teaches notification may only be sent if the triggering conditions are met within the time interval. Any triggering conditions that occur outside the time interval may not generate a notification.
The prior art of record fail to explicitly teach the amended independent claims 1 and 16, especially “to check a send notification interval and a check event notification interval to determine which one is larger, and determine whether the re- notification criterion is satisfied according to the checking, wherein in case where the send notification interval is greater than the check event notification interval, and determining whether a re-notification criterion is satisfied comprises: a first series of steps; and in case where the send notification interval is smaller than the check event notification interval, and determining whether a re-notification criterion is satisfied comprises: a second series of steps different from the first series of steps”.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZI YE whose telephone number is (571)270-1039. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 5712723865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZI YE/Primary Examiner, Art Unit 2455